46 F.3d 1134
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Mark R. WOODARD, Plaintiff-Appellant,v.John DOE, et al., Defendants-Appellees.
No. 93-3572.
United States Court of Appeals, Seventh Circuit.
Submitted:  Jan. 30, 1995.*Decided:  Feb. 6, 1995.

Before CUMMINGS, EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
The district judge dismissed Mark Woodard's complaint because, to the extent the judge could understand the nature of Woodard's grievance, it appeared to be based on state law.  We agree with this disposition and add only a few words to the district judge's opinions.


2
Woodard's brief on appeal, like his complaint, is unfocused.  He appears to believe that a real estate broker defrauded him into buying a house containing numerous defects, that persons have committed acts of vandalism against the house, and that local officials have not prosecuted the malefactors.  Woodard submits that he does not know who the vandals are but believes that police and prosecutors do know or should be required to find out.  Linda R.S. v. Richard D., 410 U.S. 614 (1973), establishes that Woodard's dissatisfaction with the investigation and nonprosecution of crimes that may have been committed against him is not actionable under federal law.  See also Wikberg v. Reich, 21 F.3d 188, 190 (7th Cir. 1994).  Remaining issues arise under state law and the lack of diversity of citizenship is therefore fatal to federal jurisdiction.  28 U.S.C. Sec.1332.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."  See Fed.  R. App.  P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record